Exhibit 10-q
PACIFIC TELESIS GROUP
OUTSIDE DIRECTORS' DEFERRED STOCK UNIT PLAN




ARTICLE 1.     INTRODUCTION.


The Plan was adopted by the Board on January 26, 1996, to be effective May 2,
1996.  This Plan replaces the Retirement Plan for (a) Outside Directors whose
Service commences on or after January 1, 1996, and (b) Outside Directors whose
Service commenced before January 1, 1996, but who elect to participate in this
Plan in lieu of the Retirement Plan, either as to their entire benefit or as to
a portion of their benefit under the Retirement Plan.


The purpose of the Plan is to provide compensation to Outside Directors in a
form that aligns their interests with the interests of the Company's
stockholders.  The Plan provides for grants of Stock Units whose value at any
given time is equal to the value of shares of Common Stock.


ARTICLE 2.     ADMINISTRATION.


The Plan shall be administered by the Committee.  The Committee shall (a)
interpret the Plan and (b) make all other decisions relating to the operation of
the Plan.  The Committee may adopt such rules or guidelines as it deems
appropriate to implement the Plan.  The Committee's determinations under the
Plan shall be final and binding on all persons.


ARTICLE 3.     ELIGIBILITY AND PARTICIPATION.


3.1  Commencement of Participation.  Participation in the Plan shall be limited
to Outside Directors who either:


     (a)  Start serving as Outside Directors on or after January 1, 1996; or


     (b)  Started serving as Outside Directors before January 1, 1996, but
elected to participate in this Plan pursuant to Section 3.2.


Eligible Outside Directors shall begin participating in the Plan on May 2, 1996,
or when their Service commences, whichever is later.


3.2  Election To Participate in This Plan.  This Section 3.2 shall apply to each
Outside Director who was an Outside Director both on December 31, 1995, and on
January 1, 1996.  Such Outside Director shall elect in accordance with the
following alternatives:


     (a)  If the Outside Director's annual benefit accrued under the Retirement
Plan as of May 1, 1996 is equal to 100% of the annual retainer payable to
Outside Directors, the Outside Director may elect to remain a participant in the
Retirement Plan; or the Outside Director may elect to become a Participant in
this Plan and to waive all benefits under the Retirement Plan (whether such
benefits are attributable to Service before or after January 1, 1996).



--------------------------------------------------------------------------------




     (b)  If the Outside Director's annual benefit accrued under the Retirement
Plan as of May 1, 1996, is less than 100% of the annual retainer payable to
Outside Directors, the Outside Director may elect to remain a participant in the
Retirement Plan as to the Outside Director's prorate accrued benefit and receive
only certain benefits under this Plan as described under Section 4.2 below, or
the Outside Director may elect to become a Participant in this Plan as to his or
her entire retirement benefit and to waive all benefits under the Retirement
Plan (whether such benefits are attributable to Service before or after January
1, 1996).


The election  under this Section 3.2 shall be made in writing on or before May
1, 1996, and shall be irrevocable thereafter.


3.3  Termination of Participation.  Participation in the Plan shall terminate
when the Outside Director has received all benefits payable to him or her under
the Plan.


ARTICLE 4.     NUMBER OF STOCK UNITS.


4.1  General Rule.  Each Outside Director who began serving as Outside Director
on or after January 1, 1996 shall receive 400 Stock Units for each calendar year
in which he or she meets the following requirements:


     (a)  The Outside Director is a Participant on January 1 of such year; and


     (b)  The Outside Director will not receive any grant of shares of Common
Stock at any time during such year under the Pacific Telesis Group 1994 Stock
Incentive Plan or any other plan of the Company.


The grant of Stock Units for a calendar year shall occur as of the date of the
regular annual meeting of the Company's shareowners for such year.


4.2  One-Time Grant for Pre-1996 Directors.  Each Participant whose Service
commenced before January 1, 1996, and who has elected to become a participant
under this Plan as to his or her entire retirement benefit shall receive a grant
of Stock Units as of May 2, 1996.  The number of Stock Units included in such
grant shall be equal to:


     (a)  The Present Value of the Participant's accrued benefit under the
Retirement Plan as of May 1, 1996, divided by


     (b)  The closing price of one share of Common Stock reported by the New
York Stock Exchange Composite Transactions Report (as set forth in the Western
Edition of The Wall Street Journal) for the last trading day prior to May 2,
1996.


The number of Stock Units shall be rounded to the nearest multiple of five.



--------------------------------------------------------------------------------


4.3  Additional Grant for Certain Pre-1996 Directors.  This Section 4.3 shall
apply to each Participant whose Service commenced before January 1, 1996, and
whose annual benefit accrued under the Retirement Plan as of May 1, 1996, is
less than 100% of the annual retainer payable to Outside Directors.


     (a)  Numbers of Stock Units Granted A Participant described in this Section
4.3 shall receive an additional grant of Stock Units determined as follows:


          (i)  There shall be calculated the hypothetical Present Value of the
Participant's accrued benefit under the Retirement Plan as of the Full Accrual
Date, assuming that the Participant had continued to participate in the
Retirement Plan until the Full Accrual Date and from such amount shall be
subtracted the Present Value of the Participant's accrued benefit in full years
under the Retirement Plan as of May 1, 1996.


          (ii) The Participant shall receive an additional grant of Stock Units
as of May 2, 1996.  The number of Stock Units included in such additional grant
shall be equal to the amount calculated under (i) above, divided by the closing
price of one share of Common Stock reported by the New York Stock Exchange
Composite Transactions Report (as set forth in the Western Edition of The Wall
Street Journal) for the last trading day prior to May 2, 1996.


The number of Stock Units shall be rounded to the nearest multiple of five.


     (b)  Vesting of Stock Units and Associated Dividend Equivalents.  In
determining the number of Stock Units (and dividend equivalents associated with
such Stock Units) available for settlement and distribution under Article 6, the
Stock Units and associated dividend equivalents granted under this Section 4.3
shall vest annually as of the date of the regular annual meeting of the
Company's shareowners on a prorata basis during the years between May 2, 1996
and the Outside Director's Full Accrual Date.


ARTICLE 5.     DIVIDEND EQUIVALENTS.


Prior to settlement, each Stock Unit shall carry with it the right to dividend
equivalents.  Such right entitles the Participant to be credited with an amount
equal to all cash dividends paid on one share of Common Stock while the Stock
Unit is outstanding.  Dividend equivalents shall be converted into additional
Stock Units and shall be settled pursuant to Article 6.  The conversion into
Stock Units shall be based on the closing price of Common Stock reported by the
New York Stock Exchange Composite Transactions Report (as set forth in the
Western Edition of The Wall Street Journal) for the last trading day prior to
the date when the dividend is paid.  The number of Stock Units shall be rounded
to the nearest whole number of Units.


ARTICLE 6.     DISTRIBUTION RULES AND SETTLEMENT OF STOCK UNITS.


6.1  General Rule.  Stock Units shall normally be settled as soon as reasonably
practicable after the Participant's Service terminates for any reason; provided,
however, that any Stock Units or associated dividend equivalents that have not
vested under Section 4.3(b) shall not be available for settlement or
distribution.  Stock Units shall be settled by paying the Participant a lump sum
in cash, unless the Participant has made an election pursuant to Section 6.2 to
receive installments.  The amount of such lump sum shall be equal to the product
of:



--------------------------------------------------------------------------------


     (a)  The number of vested Stock Units held by the Participant (including
dividend equivalents converted into Stock Units); times


     (b)  The closing price of one share of Common Stock reported by the New
York Stock Exchange Composite Transactions Report (as set forth in the Western
Edition of The Wall Street Journal) for the trading day coinciding with or next
preceding the Participant's last day of Service.


6.2  Election of Installment Form of Distribution.  Within 30 days of the time a
Participant first begins participation under the Plan, he or she may make an
irrevocable written election to receive the distribution of the cash
representing the settlement of his or her Stock Units, less applicable
withholding and employment taxes, in approximately equal annual
installments.  In accordance with procedures established by the Company, a
Participant may elect to receive payment in one of the following forms:


     (a)  approximately five equal annual installments; or


     (b)  approximately ten equal annual installments.


Installments subsequent to the first installment to the Participant shall be
paid as soon as practicable after the January 1 of each succeeding calendar year
until the entire value, less applicable withholding and employment taxes, is
distributed.  The portion of Stock Units being held for future installments
shall be credited with dividend equivalents as described in Article 5 prior to
distribution.  The amount of each installment after the first installment shall
be calculated in the manner described in Section 6.1 above, using the closing
price the trading coinciding with or next preceding December 31 of the year
prior to distribution.


6.3  Death of Participant.  Any payment under Section 6.1 or Section 6.2 after
the Participant's death shall be made to his or her beneficiary or
beneficiaries.  Each Participant shall designate one or more beneficiaries for
this purpose by filing the prescribed form with the Company.  A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Participant's death.  If no beneficiary was designated or if no
designated beneficiary survives the Participant, then any payment after the
Participant's death shall be made to his or her estate.


ARTICLE 7.     PROTECTION AGAINST DILUTION


7.1  Adjustments.  In the event of a subdivision of the outstanding shares of
Common Stock, a declaration of a dividend payable in Common Stock, a combination
or consolidation of the outstanding shares of Common Stock (by reclassification
or otherwise) into a lesser number of shares of Common Stock, a
recapitalization, a spinoff or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:



--------------------------------------------------------------------------------


     (a)  The number of Stock Units to be granted thereafter under Article 4;
and


     (b)  The number of Stock Units already held by any Participant.


7.2  Reorganizations.  In the event that the Company is a party to a merger or
other reorganization, Stock Units shall be subject to the agreement of merger or
reorganization.  Such agreement may provide, without limitation, for the
assumption of the Stock Units by the surviving corporation or its parent (with
equitable adjustments), for their continuation by the Company (if the Company is
a surviving corporation) or for accelerated settlement in cash.


ARTICLE 8.     GENERAL PROVISIONS.


8.1  Creditors' Rights.  A Participant shall have no rights other than those of
a general creditor of the Company.  Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
Plan.


8.2  Voting Rights.  Participants shall have no voting rights with respect to
their Stock Units.


8.3  Assignment of Rights.  Amounts credited under the Plan shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor's process, whether voluntarily, involuntarily or by
operation of law.  Any act in violation of this Section 8.3 shall be
void.  However, this Section 8.3 shall not preclude a Participant from
designating one or more beneficiaries pursuant to Section 6.3, nor shall it
preclude a transfer of amounts credited under the Plan by will or by the laws of
descent and distribution.


8.4  Withholding Taxes.  To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan.  The Company shall not
be required to make any payment under the Plan until such obligations are
satisfied.


8.5  Choice of Law.  The Plan shall be governed by, and construed in accordance
with, the laws of the State of Nevada (except their choice-of-law provisions).


8.6  Administration and Interpretation.  The Board shall have the sole authority
to construe and interpret this Plan in accordance with its terms and provisions
and to make rules relating to the administration thereof.  The decision of the
Board with respect to any issues relating to the interpretation of this Plan
shall be final, conclusive and binding on all parties.  The Board may delegate
any part of its duties hereunder to the Company's Executive Vice President-Human
Resources, subject to the final authority of the Board.  The Executive Vice
President-Human Resources of the Company, with the approval of the Executive
Vice President and General Counsel of the Company, shall be authorized to make
minor or administrative changes to the Plan.



--------------------------------------------------------------------------------




ARTICLE 9.     FUTURE OF THE PLAN.


9.1  Term of the Plan.  The Plan, as set forth herein, shall become effective on
May 2, 1996.  The Plan shall remain in effect until it is terminated pursuant to
Section 9.2.


9.2  Amendment or Termination.  The Board may, at any time and for any reason,
amend or terminate the Plan.  An amendment of the Plan shall be subject to the
approval of the Company's stockholders only to the extent required by applicable
laws, regulations or rules.  No Stock Units shall be granted under the Plan
after the termination thereof.  The termination of the Plan, or any amendment
thereof, shall not affect any Stock Unit previously granted under the Plan;
provided, however, that to the extent that the Board approves any new benefit
plan or improvement to any existing benefit plan applicable to Outside
Directors, it may terminate rights which have already accrued to a Participant
under this Plan if, in its sole discretion, it determines that the benefits
payable to a Participant under such new or improved plan adequately replace the
benefits provided hereunder.


ARTICLE 10.      DEFINITIONS.


10.1 "Board" means the Company's Board of Directors, as constituted from time to
time.


10.2 "Committee" means the Compensation and Personnel Committee of the Board.


10.3 "Common Stock" means the common stock of the Company.


10.4 "Company" means Pacific Telesis Group, a Nevada corporation.


10.5 "Full Accrual Date" means the earliest date on which the Outside Director
could separate from Service with a benefit under the Retirement Plan equal to
100% of the annual retainer payable to Outside Directors, as in effect at the
time of the separation from Service.


10.6 "Outside Director" means a member of the Board who is not a common-law
employee of the Company or a subsidiary of the Company.


10.7 "Participant" means an Outside Director who participates in the Plan
pursuant to Article 3.


10.8 "Plan" means this Pacific Telesis Group Outside Directors' Deferred Stock
Unit Plan, as amended from time to time.


10.9 "Present Value" means the present actuarial value, determined by using the
actuarial assumptions that would be applicable on the date in question for
calculation of pension benefits under the Pacific Telesis Group Pension Plan for
Salaried Employees.



--------------------------------------------------------------------------------


10.10 "Retirement Plan" means the Pacific Telesis Group Outside Directors'
Retirement Plan, as amended from time to time.


10.11 "Service" means service as an Outside Director.


10.12  "Stock Unit" means a bookkeeping entry representing, at any given time,
the dollar value at such time of one share of Common Stock.


ARTICLE 11.  EXECUTION.


To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to affix the corporate name and seal hereto.

